Exhibit 10.1

AGREEMENT

AGREEMENT, dated as of April 23, 2008 (the “Agreement”), by and among STERIS
Corporation, an Ohio corporation (the “Company”), the Breeden Nominees (as
hereinafter defined) and the persons and entities listed on Schedule A hereto
(each a “Breeden Investor” and collectively, the “Breeden Investors”).

WHEREAS, the Breeden Investors are the beneficial owners of, in the aggregate,
5,067,321 shares of common stock, without par value, of the Company (the “Common
Stock”);

WHEREAS, on February 8, 2008 the Breeden Investors filed a statement on Schedule
13D with the Securities and Exchange Commission (“SEC”) disclosing their
interest in the Company; and

WHEREAS, the Company and the Board of Directors (the “Board”), on the one hand,
and the Breeden Investors, on the other hand, wish to enter into certain
agreements relating to the future composition of the Board, certain Board and
Company governance matters and the Company’s 2008 Annual Meeting of Stockholders
(the “2008 Annual Meeting”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

I. REPRESENTATIONS

1.1 Authority; Binding Agreement.

(a) The Company hereby represents and warrants that this Agreement and the
performance by the Company of its obligations hereunder (i) has been duly
authorized, executed and delivered by it, and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
(ii) does not require the approval of the shareholders of the Company and
(iii) does not and will not violate any law, any order of any court or other
agency of government, the Articles of Incorporation of the Company or the
Amended and Restated Regulations of the Company (the “Regulations”) or any
provision of any indenture, agreement or other instrument to which the Company
or any of its properties or assets is bound, or conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument, or result in the
creation or imposition of, or give rise to, any lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument.

(b) Each of the Breeden Investors and the Breeden Nominees represents and
warrants, severally and not jointly, that this Agreement and the performance by
such Breeden Investor or Breeden Nominee of its or his obligations hereunder
(i) has been duly authorized, executed and delivered by such Breeden Investor or
Breeden Nominee,



--------------------------------------------------------------------------------

and is a valid and binding obligation of such Breeden Investor or Breeden
Nominee, enforceable against such Breeden Investor or Breeden Nominee in
accordance with its terms, (ii) does not require approval by any owners or
holders of any equity interest in such Breeden Investor (except as has already
been obtained) and (iii) does not and will not violate any law, any order of any
court or other agency of government, the charter or other organizational
documents of such Breeden Investor, as amended, or any provision of any
agreement or other instrument to which such Breeden Investor or Breeden Nominee
or any of its or his properties or assets is bound, or conflict with, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under any such agreement or other instrument, or result in the creation or
imposition of, or give rise to, any lien, charge, restriction, claim,
encumbrance or adverse penalty of any nature whatsoever pursuant to any such
agreement or instrument.

1.2 Defined Terms.

For purposes of this Agreement:

(a) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) The terms “beneficial owner” and “beneficially own” have the same meanings
as set forth in Rule 13d-3 promulgated by the SEC under the Exchange Act.

II. COVENANTS

2.1 Directors.

(a) Appointment of Breeden Nominees. The Company agrees that concurrent with and
as a condition to the execution of this Agreement, the Company and the Board, at
a duly convened meeting of directors, shall take all actions necessary,
including increasing the size of the Board if necessary, to appoint with
immediate effect Richard C. Breeden and Robert H. Fields (the “Breeden
Nominees”) as directors, each with a term expiring at the 2008 Annual Meeting.

(b) 2008 Annual Meeting. The Company agrees that the Company and the Board will
cause the slate of nominees standing for election, and recommended by the Board,
at the 2008 Annual Meeting to be comprised of no more than twelve (12) directors
in the aggregate and to include the Breeden Nominees (such slate, the “Agreed
Slate”) and specifically to:

(1) nominate both of the Breeden Nominees for election at the 2008 Annual
Meeting as a director of the Company to hold office until the Company’s 2009
Annual Meeting of Shareholders or until their successors are duly elected and
qualified;

(2) recommend both of the Breeden Nominees for election as directors of the
Company at the 2008 Annual Meeting, and cause the



--------------------------------------------------------------------------------

Company to use its reasonable efforts to solicit proxies in favor of the
election of both of the Breeden Nominees; and

(3) cause all proxies received by the Company to be voted in the manner
specified by such proxies, or if not specified, in favor of the Agreed Slate
with respect to the election of directors, and as determined by those designated
as the Company’s proxies with respect to other matters.

(c) Committee Representation. Concurrently with their respective appointments or
elections as members of the Board, and until such time as the Breeden Nominees
are no longer directors of the Company or until the 2009 Annual Meeting
(whichever occurs first), the Board shall appoint (i) Richard C. Breeden as a
member of the Compensation and Corporate Governance Committee and (ii) Robert H.
Fields as a member of the Audit and Financial Policy Committee of the Board. The
Company hereby confirms that the only other Committee currently chartered by the
Board is the Compliance Committee and that it is not the Company’s intention to
create any other committee of the Board, but in the event that any other
committee is created at any time that a Breeden Nominee is serving as a
director, the Board shall duly consider at least one Breeden Nominee to serve on
such committee. The Company hereby confirms that it is the practice of the
Company that all independent members of the Board are entitled to attend as an
observer, all meetings of the three current standing committees of the Board and
agrees that it will maintain this practice and extend it to any new committees
created, throughout the Breeden Investor Representation Period.

(d) Role of Breeden Nominees. Each of the Breeden Nominees, upon appointment or
election to the Board, will serve as an integral member of the Board and be
governed by the same protections and obligations regarding confidentiality,
conflicts of interests, fiduciary duties, trading and disclosure policies,
director evaluation process, Director Code of Ethics, Board Governance
Guidelines, director share ownership guidelines, Stock Trading and Pre-Approval
Policies, and other governance matters, and shall have the same rights,
responsibilities and benefits, including (but not limited to) with respect to
insurance, indemnification, compensation and fees, as are applicable to all
independent directors of the Company. In determining compliance with the
director share ownership guidelines, the Company agrees that the shares of
Common Stock owned directly or beneficially by the Breeden Investors shall be
attributed to the Breeden Nominees.

(e) Replacement Nominees. If at any time during the Breeden Investor
Representation Period either of the Breeden Nominees is or becomes unwilling or
unable to serve as a nominee or, following such person’s appointment or
election, as a director of the Company, the Breeden Investors shall be entitled
to appoint a replacement nominee or director, as the case may be; provided that
no breach of the terms hereof on the part of the Breeden Investors has occurred
and is continuing; provided further that, such replacement nominee or director,
as the case may be, shall be subject to the director candidate processes of, and
shall be reasonably acceptable to, the Compensation and Corporate Governance
Committee; and provided further that at the time of the



--------------------------------------------------------------------------------

appointment of such replacement nominee, the Breeden Investors are beneficial
owners of at least five percent (5%) of the Company’s outstanding shares of
Common Stock. Any such replacement nominee or director, as the case may be,
shall be deemed to be a Breeden Nominee for the purposes of this Agreement and
shall execute a supplement in the same form and substance as this Agreement.

(f) Proxy Solicitation Materials. The Company and the Board agree that the Proxy
Statement on Schedule 14A filed by the Company in connection with the 2008
Annual Meeting (the “Company Proxy”) and all other solicitation materials to be
delivered to stockholders in connection with the 2008 Annual Meeting shall be
prepared in accordance with the terms of Section 2.1(b) of this Agreement. The
Company will provide the Breeden Investors with copies of any proxy materials or
other solicitation materials to be delivered to stockholders in connection with
the 2008 Annual Meeting at least two business days, in the case of proxy
statements, and at least one business day, in the case of other solicitation
materials, in advance of filing such materials with the SEC or disseminating the
same in order to permit the Breeden Investors a reasonable opportunity to review
and comment on such materials. The Breeden Investors will provide, as promptly
as reasonably practicable, all information relating to the Breeden Nominees (and
other information, if any) to the extent required under applicable law to be
included in the Company Proxy and any other solicitation materials to be
delivered to stockholders in connection with the 2008 Annual Meeting. The
Company Proxy shall contain the same type of information concerning the Breeden
Nominees as provided for the incumbent director nominees.

(g) Other Matters. The Company represents that no matters are anticipated to be
presented by the Board for a vote of shareholders of the Company at the 2008
Annual Meeting other than the election of directors (as specified herein) and
the ratification of the Company’s registered public accounting firm. The Company
agrees that it shall inform the Breeden Investors as soon as possible if any
other matters will be presented for a vote of shareholders of the Company at the
2008 Annual Meeting.

(h) Publicity. Promptly after the execution of this Agreement, the Company will
issue a press release in the form attached hereto as Schedule B and may make
appropriate regulatory filings and submissions in connection with the matters
contemplated by this Agreement.

(i) Future Nominations. The Company agrees that it shall provide notice to the
Breeden Investors as to whether or not the Company will nominate either or both
of the Breeden Nominees for re-election as a director of the Company on or
before the thirtieth day prior to the deadline for submitting director
nominations under the Regulations with respect to each subsequent annual meeting
of the stockholders of the Company following the 2008 Annual Meeting.

2.2 Breeden Investor Provisions.

(a) Breeden Investor Actions. Commencing on the appointment of the Breeden
Nominees as directors of the Company and their nomination for election at the



--------------------------------------------------------------------------------

2008 Annual Meeting in accordance with Sections 2.1(a) and (b) of this Agreement
and thereafter for so long as at least one Breeden Nominee is serving as a
member of the Board (such period, the “Breeden Investor Representation Period”),
the Breeden Investors, their respective Affiliates, and the Breeden Nominees or
any former Breeden Nominee, will: (i) with respect to the Company or its Common
Stock, not make, engage or in any way participate in, directly or indirectly,
any “solicitation” (as such term is used in the proxy rules of the SEC) of
proxies or consents (whether or not relating to the election or removal of
directors), or seek to advise, encourage or influence any person with respect to
the voting of any Common Stock (other than Affiliates), or (ii) except as
provided for in Section 2.1(b), not seek, alone or in concert with others,
election or appointment to, or representation on, or nominate or propose the
nomination of any candidate to, the Board, or (iii) not initiate, propose or
otherwise “solicit” (as such term is used in the proxy rules of the SEC)
shareholders of the Company for the approval of shareholder proposals whether
made pursuant to Rule 14a-8 or Rule 14a-4 under the Exchange Act or otherwise,
or cause or encourage or attempt to cause or encourage any other person to
initiate any such shareholder proposal, regardless of its purpose, or otherwise
communicate with the Company’s shareholders or others pursuant to Rule
14a-1(l)(2)(iv)(A) under the Exchange Act, or (iv) cause all shares of Common
Stock directly or beneficially owned by them and their respective Affiliates as
to which they are entitled to vote at the 2008 Annual Meeting and any subsequent
meeting of shareholders to be voted in favor of the election of each member of
the Agreed Slate and any subsequent slate of Directors recommended by the Board,
and in favor of any Company proposals recommended by the Board and required by
law or exchange requirement to be submitted to a vote of shareholders, or
(v) not make, publish, or provide, or encourage, influence or advise any other
person to make, publish, or provide, any public statement or information
disparaging or negative toward the business, products, reputation, competence,
operation or governance of the Company, its Affiliates, Board, officers,
directors or employees, without regard to the truth or falsity of the statement.

(b) The Breeden Investors and their Affiliates and the Breeden Nominees shall
not, directly or indirectly, sell, transfer or otherwise dispose of, or pledge,
hypothecate or otherwise encumber, or transfer or convey in any manner any
voting rights with respect to, any shares of Common Stock directly or
beneficially owned by any of them at the time of the execution of this Agreement
(i) with respect to the Breeden Investors, until after the date of the 2008
Annual Meeting, and (ii) with respect to the Breeden Nominees, unless the
Breeden Nominee is in compliance with the Director Share Ownership Guidelines,
and then only in compliance with the Company’s trading and disclosure policies.

III. OTHER PROVISIONS

3.1 Remedies.

(a) Each party hereto hereby acknowledges and agrees, on behalf of itself and
its Affiliates, that irreparable harm would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief



--------------------------------------------------------------------------------

hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof in any state or federal court in
the State of Ohio, in addition to any other remedy to which they may be entitled
at law or in equity. Any requirements for the securing or posting of any bond
with such remedy are hereby waived.

(b) Each party hereto agrees, on behalf of itself and its Affiliates, that any
actions, suits or proceedings arising out of or relating to this Agreement or
the transactions contemplated hereby will be brought solely and exclusively in
any state or federal court in the State of Ohio (and the parties agree not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 3.3 will
be effective service of process for any such action, suit or proceeding brought
against any party in any such court. Each party, on behalf of itself and its
Affiliates, irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby, in the state or federal courts in the State of
Ohio, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an improper or inconvenient forum.

3.2 Amendment.

This Agreement may be amended only by an agreement in writing executed by the
parties hereto.

3.3 Notices.

All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified in this subsection:

if to the Company:

STERIS Corporation

5960 Heisley Road

Mentor, Ohio 44060-1834

Facsimile: (440) 392-7056

Attention: Mark D. McGinley

with a copy to:

Jones Day

901 Lakeside Avenue



--------------------------------------------------------------------------------

Cleveland, OH 44114

Facsimile No. (216) 579-0212

Attn: Lyle Ganske

          James Dougherty

if to the Breeden Investors:

Breeden Partners L.P.

100 Northfield Street

Greenwich, CT 06830

Facsimile: (203) 618-0063

Attention: James M. Cotter

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

1 Liberty Plaza, Suite 4300

New York, New York 10006

Facsimile: (212) 225-3999

Attention: Victor I. Lewkow

                  Daniel S. Sternberg

3.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio, without regard to any
conflict of laws provisions thereof.

3.5 Further Assurances. Each party agrees to take or cause to be taken such
further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.

3.6 Third-Party Beneficiaries. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns,
and nothing in this Agreement is intended to confer on any person other than the
parties hereto or their respective successors and assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

3.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.



--------------------------------------------------------------------------------

STERIS CORPORATION By:  

/s/ Walter M. Rosebrough, Jr.

Name:   Walter M. Rosebrough, Jr. Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

BREEDEN INVESTORS BREEDEN CAPITAL MANAGEMENT LLC By:  

/s/ Richard C. Breeden

Name:   Richard C. Breeden Title:   Managing Member BREEDEN PARTNERS L.P. By:
Breeden Capital Partners LLC, its general partner By:  

/s/ Richard C. Breeden

Name:   Richard C. Breeden Title:   Managing Member BREEDEN PARTNERS
(CALIFORNIA) L.P. By: Breeden Capital Partners LLC, its general partner By:  

/s/ Richard C. Breeden

Name:   Richard C. Breeden Title:   Managing Member BREEDEN PARTNERS HOLDCO LTD.
By:  

/s/ Richard C. Breeden

Name:   Richard C. Breeden Title:   Director BREEDEN CAPITAL PARTNERS LLC By:  

/s/ Richard C. Breeden

Name:   Richard C. Breeden Title:   Managing Member



--------------------------------------------------------------------------------

BREEDEN PARTNERS (CAYMAN) LTD. By:  

/s/ Richard C. Breeden

Name:   Richard C. Breeden Title:   Director BREEDEN PARTNERS (CALIFORNIA II)
L.P. By: Breeden Capital Partners LLC, its general partner By:  

/s/ Richard C. Breeden

Name:   Richard C. Breeden Title:   Managing Member

/s/ Richard C. Breeden

Richard C. Breeden

[Breeden Investor Signature Page]



--------------------------------------------------------------------------------

BREEDEN NOMINEES

/s/ Richard C. Breeden

RICHARD C. BREEDEN

/s/ Robert H. Fields

ROBERT H. FIELDS

[Breeden Nominee Signature Page]



--------------------------------------------------------------------------------

Schedule A

Breeden Investors

Breeden Capital Management LLC

Breeden Partners L.P.

Breeden Partners (California) L.P.

Breeden Partners (California) II L.P.

Breeden Partners Holdco Ltd.

Breeden Partners (Cayman) Ltd.

Breeden Capital Partners LLC

Richard C. Breeden



--------------------------------------------------------------------------------

Schedule B

FORM OF PRESS RELEASE